Citation Nr: 0127129	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for a disability 
manifested by decreased sensation in the lower 
extremities, to include as a result of undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and E.A.




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to July 
1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in January 1995 denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran did not appeal that determination to the 
Board, and the denial of his claim became final.  See 
38 U.S.C.A. § 7105 (West 1991).  The rating decision of 
November 1998, which is the subject of the current appeal, 
adjudicated the claim for service connection for PTSD on the 
merits.  However, the Board finds that the issue for 
consideration is whether new and material evidence has been 
presented or secured since January 1995 to reopen the claim 
for service connection for PTSD.

The Board also notes that, in June 2000, the veteran filed a 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service connected 
disabilities.  That claim has not been adjudicated and is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1. A rating decision in January 1995 denied entitlement to 
service connection for PTSD.


2. Additional evidence added to the record since January 1995 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service 
connection for PTSD.

3. There is medical evidence diagnosing PTSD, a link 
established by medical evidence between the veteran's 
current symptoms and an in-service stressor, and credible 
supporting evidence that a claimed in-service stressor 
occurred.


CONCLUSIONS OF LAW

1. A rating decision in January 1995, denying entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991)

2. Additional evidence presented or secured since January 
1995 is new and material, and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

3. PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.304(f) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claim

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). 

The law provides that, except as provided in 38 U.S.C.A. 
§ 5108, when a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

In the veteran's case, at the time of the prior final rating 
decision in January 1995, which denied entitlement to service 
connection for PTSD, the evidence of record included the 
veteran's service medical records and postservice medical 
records, in addition to statements by the veteran concerning 
his claimed stressors.  

At a VA general medical examination in September 1993, 
diagnoses included PTSD suspected, to be evaluated by 
psychiatry service.  In July 1994, a private psychologist 
evaluated the veteran and diagnosed PTSD.  At a VA psychiatric 
examination in December 1994, diagnoses included PTSD.  
However, the evidence in January 1995 failed to show that the 
veteran had engaged in combat with the enemy during the 
Persian Gulf War and, therefore, under 38 C.F.R. § 3.304(f), 
credible supporting evidence of a stressor was required for a 
grant of service connection for PTSD.  The veteran's claimed 
stressors, according to the statements which he submitted, 
included seeing bodies of men killed or wounded during the 
war.  However, he did not submit any supporting evidence 
tending to corroborate his account of his experiences, and the 
basis of the denial of his claim for service connection for 
PTSD was that a stressor had not been verified.

The additional evidence added to the record since January 1995 
includes a report dated in May 1998 by the United States Armed 
Services Center for Research of Unit Records (CRUR).  The CRUR 
provided a copy of the unit history of the 5th Engineer 
Battalion, the veteran's assigned unit in Southwest Asia.  
That unit history stated that the veteran's unit participated 
in combat operations in the Persian Gulf War.  The unit 
advanced toward the Euphrates River Valley behind other units 
and engaged the enemy in action.  The unit exchanged fire with 
Iraqi Special Forces and inflicted casualties on them.  
According to the unit history, in another encounter, the 
veteran's unit destroyed an Iraqi division "with many 
prisoners taken and many Iraqi soldiers fleeing across the 
marsh."

The Board finds that the unit history of the 5th Engineer 
Battalion constitutes evidence that the veteran, a member of 
the unit, likely witnessed dead and wounded soldiers, as he 
has claimed.  As such, the unit history is probative as to the 
basis of the prior final denial of the claim for service 
connection for PTSD.  The unit history is new and material 
evidence sufficient to reopen the claim for service connection 
for PTSD.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
The Board will, therefore, proceed to consider the merits of 
the claim.


II. Service Connection for PTSD

Upon consideration of the evidence set forth above, the Board 
finds that the requirements of 38 C.F.R. § 3.304(f) for 
service connection for PTSD have been met. There is medical 
evidence diagnosing PTSD, a link established by medical 
evidence between the veteran's current symptoms and an in-
service stressor, and credible supporting evidence that a 
claimed in-service stressor occurred.  Entitlement to service 
connection for PTSD is thus established.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.304(f).   


ORDER
New and material evidence having been submitted, a claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.


REMAND

The veteran has asserted that he suffers decreased sensation 
in his lower extremities as a result of undiagnosed illness 
contracted during his service in the Persian Gulf.

38 U.S.C.A. § 1117 (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 3.317 (2001) provide that VA shall pay compensation to a 
Persian Gulf War veteran who "exhibits objective indications 
of chronic disability" (manifested by certain signs or 
symptoms).  To qualify, the disability must become manifest 
to a degree of 10 percent or more prior to December 31, 2006, 
and the disability cannot otherwise be attributable to any 
known clinical diagnosis.  "Objective indications" include 
both objective evidence perceptible to an examining physician 
and other nonmedical indicators that are capable of 
independent verification.  See 38 C.F.R. § 3.317(a)(2).   To 
be "chronic" a disability must have existed for six months or 
more or have exhibited intermittent episodes of improvement 
and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Regulations have been recently promulgated by VA implementing 
the VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) provides that:
(i) In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

At a VA  examination in March 1997, objective findings 
included diminished sensation to pinprick and touch in a non-
radicular distribution throughout the lower extremities.  The 
examining physician reported that, "Neurological involvement 
shows that the patient has atypical symptoms with his 
decreased touch and pinprick.  It is noted that deep tendon 
reflexes are intact, and musculature is intact.  Etiology is 
undetermined.  This may be partially caused by a functional 
disturbance, i.e., psychiatric, however, organic cause should 
be ruled out.  The patient is to have an electromyelogram and 
nerve conduction study [in May 1997]."  

A VA Medical Center reported to the RO that the veteran 
failed to report for an electromyelogram and nerve conduction 
studies scheduled in May 1997.  A regulation provides that, 
when a claimant, without good cause, fails to report for a 
necessary examination, an original compensation claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655 
(2001).  However, it does not appear that, prior to the 
certification of his appeal to the Board, the veteran was 
advised in the statement of the case furnished in January 
1999, or otherwise, of the provisions of the regulation.  The 
Board finds that the information and evidence of record does 
not at this time contain sufficient competent medical 
evidence to decide the claim of entitlement to service 
connection for a disability manifested by decreased sensation 
in the lower extremities as a result of undiagnosed illness, 
and so this case will be remanded to the RO to permit the 
veteran an opportunity to report for another examination, to 
include diagnostic testing, and to obtain a medical opinion 
concerning the likely etiology of a disability manifested by 
decreased sensation in the lower extremities, if found.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the veteran 
identify all physicians and medical 
facilities, VA or non-VA, which have 
treated him for complaints or symptoms 
of decreased sensation in the lower 
extremities since March 1997.  After 
obtaining any necessary releases from 
the veteran, the RO should attempt to 
obtain copies of all such clinical 
records.  In the event that any 
records identified by the veteran are 
not obtained, the RO should comply 
with the notice provisions of the 
VCAA.

2. The RO should then arrange for the 
veteran to be scheduled for a 
neurological examination.  It is 
imperative that the examiner review 
the pertinent medical records in the 
claims files, including the report of 
the VA examination in March 1997, and 
a separate copy of this REMAND.  The 
examiner should determine whether 
decreased sensation in the lower 
extremities, if found, is attributable 
to an organic diagnosis or is 
functional.  In the event that the 
examiner finds an organic basis for 
decreased sensation in the lower 
extremities, he or she should state 
whether there is a clinical diagnosis 
to account for the finding or whether 
a diagnosis could not be made.  If a 
clinical diagnosis of a disability 
manifested by decreased sensation in 
the lower extremities is made, the 
examiner should offer an opinion on 
the question of whether it is more 
likely, less likely, or at least as 
likely as not that such disability is 
related to an incident or 
manifestation while the veteran was on 
active duty from February 1986 to July 
1993.  In the event that the examiner 
finds a functional basis for decreased 
sensation in the lower extremities, he 
or she should so report and a 
psychiatric examination should then be 
conducted to determine whether there 
is a clinical psychiatric diagnosis to 
account for the finding or whether a 
psychiatric diagnosis cannot be made.  
If a psychiatric examiner renders a 
psychiatric diagnosis of a disability 
manifested by decreased sensation in 
the lower extremities, he or she 
should offer an opinion on the 
question of whether it is more likely, 
less likely, or at least as likely as 
not that such psychiatric disability 
had its onset while the veteran was on 
active duty from February 1986 to July 
1993.  A rationale for all opinions 
expressed should be stated.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	Warren W. Rice, Jr.
	Member, Board of Veterans' Appeals



 



